Filed 5/11/16 P. v. Cifuentes CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B266508

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA079228)
         v.

BYRON CIFUENTES,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Byron Cifuentes (defendant) appeals from the judgment
entered upon termination of his probation and imposition of his previously suspended
sentence. His appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), raising no issues. On February 8, 2016, we notified defendant of his
counsel’s brief and gave him leave to file, within 30 days, his own brief or letter stating
any grounds or argument he might wish to have considered. That time has elapsed, and
defendant has submitted no brief or letter. We have reviewed the entire record, and
finding no arguable issues, affirm the judgment.



*        BOREN, P.J., CHAVEZ, J., HOFFSTADT, J.
       On May 2, 2014, defendant was convicted pursuant to a plea agreement under
which he pled no contest to battery with injury on a peace officer (count 4), in violation
of Penal Code section 243, subdivision (c)(2),1 and to misdemeanor resisting, obstructing
and delaying a peace officer or emergency medical technician (count 6), in violation of
section 148, subdivision (a)(1). In addition, defendant admitted a prior prison term
pursuant to section 667.5, subdivision (b). Counsel stipulated to the factual basis as
contained in the police report. In exchange for his plea, defendant would be given a
suspended sentence of five years (consisting of the high term of three years as to count 4,
a consecutive one-year term as to count 6, and a one-year consecutive term for the prison-
prior enhancement) and would be placed on formal probation for three years during
which time he was required to complete a one-year drug treatment program, which would
not count for custody credit.
       The trial court sentenced defendant to a five-year term as agreed, suspended
execution of sentence, placed defendant on three years of formal probation, and ordered
him to enroll in a one-year residential drug treatment program within 30 days of his
release from custody. Among other terms and conditions of probation, the court ordered
defendant to comply with all rules and regulations of the program, adding: “If you leave
or you are discharged from the program for any reason prior to completion, you are
ordered to report to court on the next court date that is in session.” Defendant stated that
he understood.
       Over the next six months, defendant entered and left three programs without
completing them, leading the trial court to find defendant in violation of probation. On
May 21, 2015, the court continued defendant on probation under the same terms and
conditions, with the additional conditions that he complete two years of residential
treatment at the Dream Center Discipleship program, comply with all the program terms
and conditions, submit to drug testing, and waive all custody credit except 365 days. The
judge explained to defendant that his waiver meant that if he violated probation again,


1      All further statutory references are to the Penal Code, unless otherwise indicated.

                                              2
only 365 days of credit would be given. Defendant agreed to those terms. The court
scheduled a progress report for October 6, 2015. Less than two months later defendant
left the Dream Center without completing the program, after the Center issued two
community service penalties for failure to abide by the Center’s rules. At the probation
revocation hearing defendant testified that the Dream Center had helped him, that he had
been sober for nine months before leaving, and sober ever since. However, because one
of the Center’s leaders “pick[ed] on” him, they disagreed about the rule violations, and
since defendant did not want anymore confrontations, he left.
       On August 25, 2015, the trial court again found defendant in violation of his
probation, which was terminated. The previously suspended sentence was imposed and
defendant was awarded a combined total of 148 days of custody credit.2 Defendant filed
a timely notice of appeal from the judgment.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has complied with his responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




2      Defendant applied to the superior court to correct the award to the agreed upon
365 days. The trial court found that defendant spent 322 actual days in custody, and
corrected the order to reflect that amount, plus 322 days of conduct credit, for a total of
644 days of presentence custody credit.

                                              3